Citation Nr: 0728427	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  05-17 659A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
chemical burns to the left leg and foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The veteran had active service from August 1961 to October 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In August 2006, the veteran testified before a Veterans Law 
Judge (VLJ) at the RO.  That VLJ is no longer with the Board.  
A transcript of the hearing is associated with the claims 
file.  In August 2007, the Board informed the veteran that 
the VLJ who conducted the August 2006 hearing is no longer 
with the Board.  In response, the veteran indicated that he 
did not desire an additional hearing.  


FINDINGS OF FACT

1.  In an April 1995 rating decision, the RO denied 
entitlement to service connection for chemical burns of the 
left foot and leg due to mustard gas exposure.  The veteran 
was notified of the decision that same month, and did not 
appeal.

2.  The evidence added to the record since the April 1995 
rating decision is cumulative and redundant, it does not 
raise a reasonable possibility of substantiating the claim, 
nor does it, by itself or in conjunction with evidence 
previously assembled, relate to an unestablished fact 
necessary to substantiate the claim.


CONCLUSION OF LAW

Evidence submitted since the April 1995 rating decision 
wherein the RO denied entitlement to service connection for 
chemical burns of the left leg and foot,claimed as due to 
mustard gas exposure is not new and material; thus, the claim 
may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.156(a), 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  
In the present case, proper VCAA notice was provided to the 
veteran prior to the initial adjudication of his claim.

In August 2003, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The August 2003 letter informed the veteran that 
VA would assist him in obtaining evidence necessary to 
support his claim, such as records in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disabilities and service, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide "any" evidence that pertained to his claim.  See 
38 C.F.R. § 3.159(b)(1).  The veteran was also informed of 
what would constitute new and material evidence to reopen his 
claim in June 2005.  See Kent v. Nicholson, 20 Vet. App. 1, 
10 (2006).

The Board finds that the content of the August 2003 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
June 2005 SOC provided him with yet an additional 60 days to 
submit evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claim herein 
is being denied, such matters are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.



II.  Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2006).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

VA regulations provide that, if a veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes, Hodgkin's disease; multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law 
provides that a "veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975 shall be presumed to have been exposed during such 
service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).

Where exposure to mustard gas and/or Lewisite has been 
alleged as the cause of a current disability, the provisions 
of 38 C.F.R. § 3.316 provide that exposure to specified 
vesicant agents during active military service under the 
circumstances described below, together with the subsequent 
development of any of the indicated conditions is sufficient 
to establish service connection for that condition.  
Circumstances which would raise this basis of entitlement 
are: (1) Full-body exposure to nitrogen or sulfur mustard 
during active military service together with the subsequent 
development of, in pertinent part, chronic conjunctivitis, 
keratitis, corneal opacities; (2) Full-body exposure to 
nitrogen or sulfur mustard or Lewisite during active military 
service together with the subsequent development, in 
pertinent part, of chronic obstructive pulmonary disease; or 
(3) Full-body exposure to nitrogen mustard during active 
military service together with the subsequent development of 
acute nonlymphocytic leukemia.  38 C.F.R. § 3.316(a).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured.  Kightly v. Brown, 6 Vet. App. 200 
(1994).  Only evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented) will be evaluated, in the context of the 
entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers, which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, which is neither cumulative nor redundant, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), the U.S. Court of Appeals for 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  In 
determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision: 
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The veteran's claim of entitlement to service connection for 
residuals of chemical burns of the left leg and foot due to 
mustard gas was denied in an April 1995 rating decision.  At 
that time, the RO indicated that the veteran had not 
presented a well-grounded claim because, while service 
medical records (SMRs) showed that he had suffered a chemical 
burn to the left leg and foot, the blisters had ruptured and 
the skin healed thereafter, without residuals or sequelae 
shown at discharge.  A December 1994 VA medical examination 
showed there were no residuals from the chemical burns to the 
left leg or foot.

The evidence of record at the time of the April 1995 rating 
decision included the veteran's SMRs which show that, in 
September 1962, the veteran had a leak in his protective 
clothing and was exposed to mustard gas.  He blistered two 
days later on his left leg and foot.  Because of the size and 
extent of the blisters, the veteran was admitted to the 
hospital.  Blisters extended from the mid-calf to the foot.  
He was kept in the hospital for a few days and treated.  By 
October 1, 1962, he was noted to be asymptomatic, and there 
was no eschar left.  Good skin covered all areas that had 
been burned.  Records dated in September 1985, April 1987, 
and October 1992 show the veteran was treated for seborrheic 
keratoses and basal cell carcinoma of the left anterior chest 
wall.  Upon separation in October 1992, the veteran's skin 
was normal.  His history of irregular, hyperpigmented moles 
was noted.

In December 1994, the veteran underwent VA examination.  He 
indicated that he had no residuals of the chemical burns.  On 
examination of the skin, there was no significant scarring 
from the chemical burns mentioned in the history.  No 
diagnoses regarding the veteran's skin were noted.

Evidence added to the claims file after the April 1995 rating 
decision includes a January 2002 private treatment record 
showing the veteran had a brown, itchy lesion on his right 
cheek.  A December 2002 VA outpatient treatment record shows 
the veteran's skin was normal, and a June 2003 VA outpatient 
treatment record shows that he complained of lesions on his 
chin, ear, and arms.

August and September 2003 private treatment records show the 
veteran complained of a lesion on his left forearm.  The 
assessment was benign neoplasm of the arm and shoulder.  The 
diagnoses were seborrheic keratosis and solar fibroelastosis 
of dermal collagen of the left upper arm, and lentigo and 
solar fibroelastosis in dermis of the left lower arm.

In March 2004, the veteran underwent a VA Agent Orange 
examination.  He complained of skin problems since 1973.  The 
diagnosis was skin lesions.

In August 2006, the veteran testified at a Travel Board 
hearing before a VLJ.  He said he believed that his exposure 
to mustard gas and Agent Orange had caused his resulting skin 
lesions, cancer, and disorders.  He has since been diagnosed 
with basal cell carcinoma.  He continued to have lesions, and 
they were treated with excision or liquid nitrogen 
application.

In April 2007, a medical opinion from the Veterans Health 
Administration (VHA) was requested by the Board.  The 
reviewer, a staff physician in dermatology, noted the 
veteran's certified exposure to mustard gas in service and 
his service in Vietnam, with reported exposure to Agent 
Orange.  The veteran's diagnoses with regard to his skin are 
seborrheic keratoses, basal cell carcinoma, and solar 
lentigines.  All of these were proven on biopsy.  Malignant 
melanoma was alleged and inferred by statements in the claims 
file, but the medical reviewer noted that it had not been 
proven on biopsy.  Personal communication with the veteran 
confirmed that he had not had a melanoma, but had been told 
by medical professionals to watch for such leasons.  The 
removal of the seborrheic keratoses had been done to rule out 
melanoma, but he had not actually had a melanoma.

The reviewer noted that mustard gas is statistically linked 
with squamous cell carcinoma of the sin.  The veteran's skin 
cancers had generally appeared on the skin which had been 
scarred by the mustard gas.  The veteran had never had a 
diagnosis of squamous cell carcinoma.  In addition, the 
reviewer noted that the only type of skin cancer certified in 
the veteran's records, a basal cell carcinoma, is not known 
to have mustard gas associations and was located on the chest 
wall, not the left leg or foot.  The reviewer was not aware 
of any association between basal cell carcinomas or solar 
lentigines and mustard gas.

The reviewer further noted that seborrheic keratoses are 
benign lesions of unknown cause, and not related to mustard 
gas or Agent Orange.  He stated that Agent Orange has not 
been reported as having been associated with any skin cancer, 
with the single exception of malignant melanoma.  If the 
veteran had been found to have melanoma, it would possibly be 
related to Agent Orange exposure.  However, there is no 
evidence of such a diagnosis in the veteran's medical 
records, and the veteran denied a diagnosis of malignant 
melanoma to the reviewer.  In conclusion, the reviewer saw no 
relationship between the reported skin lesions of the veteran 
and any exposure to mustard gas or Agent Orange.

The veteran also submitted various copies of internet 
information regarding health effects from chemical, 
biological, and radiological weapons, and health effects from 
mustard gas exposure.

Based upon a careful review of the record, the Board finds 
that new and material evidence has not been submitted to 
reopen the veteran's claim of entitlement to service 
connection for residuals of chemical burns to the left leg 
and foot.  While the current treatment records and the VHA 
opinion are new, in that they were not of record at the time 
of the previous decision, they are not material, because they 
do not relate to an unestablished fact necessary to 
substantiate the veteran's claim.  In this regard, this 
evidence does not, nor does any of the additional evidence 
submitted in connection with the claim to reopen, demonstrate 
that the veteran has a current diagnosis of a skin disorder 
that is due to either mustard gas exposure or Agent Orange 
exposure.

Absent proof of the existence of the disability being 
claimed, there can be no valid claim.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The 
Board recognizes that the Court of Appeals for Veterans 
Claims recently held that the presence of a chronic 
disability at any time during the claim process can justify a 
grant of service connection, even where the most recent 
diagnosis is negative.  McClain v. Nicholson, No. 05-0468 
(Vet. App. June 21, 2007).  However, where the evidence fails 
to show a nexus between the claimed disability and the 
claimed exposure in service many years before, that holding 
would not be applicable.

None of the additional evidence shows that the veteran has 
been diagnosed with a disorder listed in 38 C.F.R. § 3.316, 
such that presumptive service connection is warranted for 
exposure to mustard gas.  In addition, none of the new 
evidence tends to show that the veteran was diagnosed with a 
presumptive disorder associated with Agent Orange exposure.  
See 38 C.F.R. §§ 3.307, 3.309.  Finally, none of the evidence 
recently associated with the claims file shows that a medical 
opinion has linked the veteran's current diagnosis to his 
military service, and specifically his exposure to mustard 
gas.  The only medical opinion of record is the April 2007 
VHA report, which listed the veteran's diagnoses, presumed 
his exposure to both mustard gas and Agent Orange, and 
determined that none of his currently diagnosed skin 
disorders is related to such exposure.

Thus, none of the additional evidence of record relates to 
the unestablished fact of whether the veteran has a current 
diagnosis of a disorder that is related to his exposure to 
mustard gas in service.  While the veteran has submitted 
general information from his internet research regarding the 
health effects of exposure to mustard gas and Agent Orange, 
the Board must point out that this is only informational and 
does not go to show that, in the veteran's particular case, 
his current diagnoses resulted from such exposure.

Medical treatise evidence can provide important support when 
combined with an opinion of a medical professional.  
Similarly, medical treatise evidence could "discuss [] 
generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least a 
plausible causality based upon objective facts."  Mattern v. 
West, 12 Vet. App. 222, 228 (1999), citing Wallin v. West, 11 
Vet. App. 509 (1998), citing Sacks v. West, 11 Vet. App. 314 
(1998); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  Here, the cited 
information proffered by the veteran was not accompanied by a 
medical opinion and is too general and inconclusive to make a 
causal link more than speculative in nature, or to outweigh 
the specific medical evidence in this case which is directly 
pertinent to the veteran.  Therefore, this evidence is not 
new and material to the veteran's claim.

With regard to the assertions of the veteran that his skin 
lesions are due to his mustard gas or Agent Orange exposure 
in service, we certainly respect his right to offer his 
opinion, but only a medical professional possesses the 
medical training and expertise which would make one competent 
to offer an opinion on matters requiring medical knowledge, 
such as the diagnosis or etiology of a medical disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  There is 
no competent and probative medical evidence of record which 
tends to establish a nexus between currently claimed 
disability and military service.  See Hickson, supra.  We 
recognize that lay statements may be competent to support a 
claim as to lay-observable events or lay-observable 
disability or symptoms, see, e.g., Jandreau v. Nicholson, No. 
07-7029, slip op. at 7 (Fed. Cir. July 3, 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, 
the determination as to causation and nexus in this case 
requires sophisticated, professional opinion evidence, as 
discussed above.


In summary, the Board finds that the evidence received in 
conjunction with the claim to reopen is not new and material, 
and does not serve to reopen the claim of entitlement to 
service connection for residuals of chemical burns to the 
left leg and foot.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156(a).  Having found that the evidence is not new and 
material, the Board determines that no further adjudication 
of this claim is warranted.  See Kehoskie v. Derwinski, 2 
Vet. App. 31 (1991).


ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for residuals of 
chemical burns to the left leg and foot is denied.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


